Citation Nr: 1809553	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for arthritis and narrowing of L5-S1.

2. Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

3. Entitlement to total disability based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974 and February 1982 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1. There is no objective evidence that the arthritis and narrowing of the L5-S1 symptomatology included ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or forward flexion to 30 degrees or less during the appeal period.

2. Throughout the appeal period, the Veteran's right lower extremity radiculopathy symptomatology resulted in mild incomplete paralysis of the sciatic nerve.

3. The Veteran's combined disabilities are rated at 40 percent and his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

1. The criteria for a rating in excess of 20 percent for arthritis and narrowing of L5-S1 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2017).

2. The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), Diagnostic Code 8720 (2017).

3. The criteria for entitlement to a TDIU have not been met, and referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Notice

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  As indicated below, the Veteran has been afforded comprehensive VA examinations, and the Board is not aware of any evidence directly pertinent to the claims on appeal that has not been obtained to date.

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Spinal conditions are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes, 5242, 5243.  The General Rating Formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5242).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion (ROM) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Under Diagnostic Code (DC) 8720, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralyses of the sciatic nerve are rated as 40, 20, and 10 percent, respectively.  38 C.F.R. § 4.124a, DC 8720.  Based on the above, the Board finds that a rating in excess of 10 percent for sciatic neuropathy of the right and left lower extremities is not warranted. 

III. Analysis

A. Arthritis and Narrowing of L5-S1

The Veteran was afforded a VA examination in September 2012.  The Veteran reported he had constant back pain and flare-ups which occurred when he was lifting or bending.  The examiner tested the Veteran's ROM for forward flexion (0-60 degrees), extension (0-30 degrees), right lateral flexion (0-20 degrees), and left lateral flexion (0-20 degrees).  There was additional limitation in ROM due to repetitive testing.  The Veteran exhibited less movement than normal and pain on movement after repetitive use testing.  There was objective evidence of localized tenderness or pain on palpation.  The Veteran's guarding or muscle spasm did not result in an abnormal gait or spinal contour.  Strength was normal, and there was no muscle atrophy.  The Veteran's IVDS did not result in incapacitating episodes in the previous 12 months.  The Veteran used a brace constantly, and the examiner determined the Veteran was unable to work at times due to the severity of his back pain.

The Veteran was afforded another VA examination in March 2016.  The Veteran reported flare-ups that encompassed both increased back pain and radiculopathy.  The Veteran also reported functional loss due to pain which was aggravated by moving the wrong way, prolonged sitting, climbing stairs, and lying in bed in the wrong position.  The examiner tested the Veteran's ROM for forward flexion (0-65 degrees), extension (0-20 degrees), right lateral flexion (0-20 degrees), and left lateral flexion (0-15 degrees).  Pain was noted during all ROM testing it caused functional loss.  There was objective evidence of localized tenderness or pain on palpation.  Strength was normal, and there was no muscle atrophy.  There was no ankylosis of the spine or IVDS that resulted in incapacitating episodes in the previous 12 months.  The examiner determined the disability affects the Veteran's ability to work.

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine has been found.  The reports from the September 2012 and March 2016 VA examination revealed the Veteran's forward flexion was never less than 60 degrees.  No ankylosis was found in the record.  Based upon the objective medical evidence of record, the Veteran's lumbosacral disorder most approximately meets the criteria for a 20 percent rating.  The Veteran has never had ankylosis of the spine, and his forward flexion of record has never been close to 30 degrees, therefore he does not meet the minimum criteria for the next rating of 40 percent or any other rating in excess of 20 percent.  The Veteran has been noted to have pain and functional loss, but such factors in combination with limitation of flexion do not, in the view of the Board, represent a degree of disability commensurate with that contemplated by a 40 percent evaluation for loss of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  The Veteran does have IVDS; however, the record is negative for incapacitating episodes that require bedrest prescribed by a physician, and therefore the Veteran's symptoms to not warrant higher disability rating for IVDS.  38 C.F.R. § 4.71a, DC 5243.  In short, there is no basis for a rating in excess of 20 percent.

In reaching a determination, the Board notes that service connection is already in effect for right lower extremity radiculopathy, and there are no other associated objective neurological abnormalities for which separate evaluations are warranted.  Id. 

B. Right Lower Extremity Radiculopathy

In September 2012 the Veteran was afforded a thoracolumbar VA examination.  The examiner noted mild intermittent right lower extremity radiculopathy due to the sciatic nerve.  In March 2016 the Veteran was afforded thoracolumbar and peripheral nerve VA examinations.  The thoracolumbar examination noted mild intermittent right lower extremity radiculopathy due to the femoral nerve and the sciatic nerve.  The peripheral nerve examination, an exam specifically used to address the Veteran's radiculopathy, noted mild intermittent right lower extremity radiculopathy due to the incomplete paralysis of the sciatic nerve.  The examiner noted the femoral nerve as normal.  An addendum opinion was acquired in June 2016 to address the conflicting opinions regarding the femoral nerve.  The examiner found the peripheral nerve examination findings to be more reliable and determined it was less likely than not the femoral nerve involvement was associated with the Veteran's service-connected thoracolumbar condition.  

For the entire appeal period, the Veteran's disability has been manifested by radiating pain which has been repeatedly noted as mild in right lower extremity.  The Veteran was found to have no other symptoms of radiculopathy, and the record lacks competent and credible evidence of record that the Veteran has any symptoms that are not wholly sensory.  The Board is cognizant of the Veteran's assertions that a higher rating is warranted, but the VA examiners' opinions were based upon objective testing and are therefore to be accorded greater probative value.  Therefore, the Board finds that the Veteran's symptoms most closely approximate the criteria contemplated for mild incomplete paralysis during the entirety of the appeal period. 

The Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 10 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  The Board has also considered whether other DCs regarding diseases of the peripheral nerves are potentially applicable in this case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the medical evidence of record is against a finding that the Veteran has been diagnosed with a disability contemplated in one of the other DCs.  Therefore, a higher rating under a different DC is not warranted.  Thus, the claim must be denied; there is no doubt to be resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

C. TDIU

The Veteran is currently service connected for arthritis and narrowing of L5-S1, tinnitus, duodenal ulcer, radiculopathy of the right lower extremity, bilateral hearing loss, and allergic rhinitis, with a combined rating of 40 percent.  38 C.F.R. § 4.25.  The Veteran thus does not meet the schedular criteria for a TDIU because he does not have a single disability rated at 60 percent or more, or multiple disabilities with a combined disability rating of 70 percent with one of at least 40 percent.  See 38 C.F.R. § 4.16(a).

The Board has considered whether referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, but finds that the weight of the evidence is against the Veteran's assertion that his arthritis and narrowing of L5-S1 and radiculopathy render him unable to obtain or maintain substantially gainful employment, when considering his educational and work background.  The Veteran is college-educated and retired after years as a registered nurse.  Subsequent to his retirement from nursing, the Veteran worked fulltime in a sedentary work environment as a budget technician.  The March 2016 examiner opined the Veteran was capable of sedentary or light or moderate duty activities.

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."  The Board does acknowledge the Veteran's contention that his service-connected disabilities may preclude him from working in nursing.  However, substantially gainful employment is not limited to one career field.  The Veteran's education and post retirement work experience show the Veteran is able to obtain or maintain substantially gainful employment outside of nursing.  Therefore, referral for extraschedular consideration is not warranted, and the claim must be denied.




ORDER

Entitlement to an evaluation in excess of 20 percent for arthritis and narrowing of L5-S1 is denied.  

Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


